Case 1:18-cr-20613-JEM Document 96 Entered on FLSD Docket 10/07/2019 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                         Case No. 18-CR-20613-JEM

  UNITED STATES OF AMERICA
  Plaintiff,

  vs.

  SAMUEL BAPTISTE
  Defendant,
  _________________________/

        MOTION TO WITHDRAW AS ATTORNEY OF RECORD AND REQUEST FOR A
                                  HEARING

         COMES NOW, undersigned counsel and moves this court, at the

  request of the defendant, that he be permitted to withdraw as

  attorney of record in this case.

         As reasons for this motion undersigned states as follows:

  1. - That on September 27, 2019 Magistrate Judge Otazo-Reyes

        appointed the undersigned to represent the defendant in the

        above numbered case.

  2. - On October 3, 2019, undersigned visited the defendant Mr.

        Baptiste. After a brief conversation during which Mr. Baptiste

        inquired about undersigned’s prior trial experience in

        terrorism cases Mr. Baptiste felt that he wanted a lawyer with

        more experience in terrorism cases. He asked undersigned to

        file this motion.

        Undersigned counsel conferred with the prosecutor in this

  case, Mr. Anton on October 3, 2019 and he takes no position in the

  matter.
Case 1:18-cr-20613-JEM Document 96 Entered on FLSD Docket 10/07/2019 Page 2 of 2



       Wherefore for cause shown undersigned Counsel moves that this

  Court conduct a hearing and that counsel’s motion be granted and

  someone more suitable to the defendant’s liking be appointed.


                                     Respectfully Submitted,
                                     S/LOUIS CASUSO_______________
                                     LOUIS CASUSO, Esq.
                                     FL. Bar Number 0179470
                                     Law Offices of Louis Casuso
                                     6619 South Dixie Highway, #206
                                     Miami, Florida 33143
                                     (305) 374-1500
                                     (305) 374-0127 fax
                                     lclouielaw@aol.com


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing

  was electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF on this 7th day of September, 2019.

                                     BY:S/LOUIS CASUSO____
                                        LOUIS CASUSO, Esq.
